Case 20-11339-amc      Doc 54   Filed 06/29/20 Entered 06/29/20 08:45:28     Desc Main
                                Document     Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Barrington Hylton                          CHAPTER 13
                           Debtor(s)
                                                  BKY. NO. 20-11339 AMC


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

     Kindly enter my appearance on behalf of PENNSYLVANIA HOUSING FINANCE
 AGENCY and index same on the master mailing list.


                                                 Respectfully submitted,
                                             /s/ Rebecca A. Solarz Esquire
                                             Rebecca A Solarz, Esquire
                                             Kevin G. McDonald, Esquire
                                             KML Law Group, P.C.
                                             701 Market Street, Suite 5000
                                             Philadelphia, PA 19106-1532
                                             (215) 627-1322
